Citation Nr: 1824751	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  11-03 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.   Entitlement to an effective date prior to November 17, 2015, for the award of service connection for sciatic neuropathy of the left lower extremity.

2.   Entitlement to an initial disability rating in excess of 10 percent for left hip strain.

3.   Entitlement to an initial disability rating in excess of 10 percent for left hip strain.

4.   Entitlement to an initial disability rating in excess of 10 percent for right sciatic nerve weakness.

5.   Entitlement to an initial disability rating in excess of 10 percent for sciatic neuropathy of the left lower extremity.

6.  Entitlement to an initial disability rating in excess of 10 percent for lumbar spondylosis with intervertebral disc syndrome (IVDS).

7.   Entitlement to a separate rating for bowel or bladder impairment or erectile dysfunction as secondary to the service-connected lumbar spondylosis with IVDS.

8.   Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1986 to February 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2010, December 2013, and January 2016 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013 and September 2017, the Veteran testified at videoconference hearings before the undersigned Veterans Law Judge.  Transcripts of those hearings are of record.  Additional evidence was submitted at the September 2017 hearing with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

In November 2013, the Board remanded the Veteran's appeal of his right and left femur claims and his TDIU claim to the RO for further evidentiary development.

The issue of entitlement to a separate rating for separate rating for bowel or bladder impairment and erectile dysfunction as secondary to service-connected lumbar spondylosis with IVDS is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.   In September 2017, prior to the promulgation of a Board decision in the matter of an earlier effective date for the award of service connection for sciatic neuropathy of the left lower extremity, the Veteran's attorney requested that the appeal in this matter be withdrawn; there is no question of fact or law in this matter remaining for the Board to consider.

2.   Throughout the appeal period, the Veteran's left hip strain has been most nearly approximated by a malunion of the femur with moderate hip disability.

3.   Throughout the appeal period, the Veteran's right hip strain has been most nearly approximated by a malunion of the femur with moderate hip disability.

4.   Prior to November 17, 2015, the Veteran's right sciatic nerve weakness was manifested by mild incomplete paralysis.

5.   From November 17, 2015, the Veteran's right sciatic nerve weakness has been manifested by moderate incomplete paralysis.

6.   The Veteran's sciatic neuropathy of the left lower extremity has manifested in mild incomplete paralysis of the left lower extremity.
7.  The Veteran's lumbar spondylosis with IVDS is most nearly approximated by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, even when considering pain and other factors causing functional loss.

8.   The Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.   Regarding the claim for an earlier effective date for the award of service connection for sciatic neuropathy of the left lower extremity, the criteria for withdrawal of an appeal are met; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C. §§ 7104, 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.   The criteria for an initial disability rating of 20 percent, but no higher, for left hip strain have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5255 (2017).

3.   The criteria for an initial disability rating of 20 percent, but no higher, for right hip strain have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5255 (2017).

4.   Prior to November 17, 2015, the criteria for an initial rating in excess of 10 percent for right sciatic nerve weakness were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124, 4.124a, Diagnostic Code 8520 (2017).

5.  From November 17, 2015, the criteria for an initial rating of 20 percent, but no higher, for right sciatic nerve weakness have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124, 4.124a, Diagnostic Code 8520 (2017).
6.   The criteria for an initial rating in excess of 10 percent for sciatic neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124, 4.124a, Diagnostic Code 8620 (2017).

7.  The criteria for an initial rating of 20 percent, but no higher, for lumbar spondylosis with IVDS have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5243 (2016).

8.   The criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Withdrawal of Claim for Earlier Effective Date for Service Connection for Sciatic Neuropathy of the Left Lower Extremity

The Board has jurisdiction where there is a question of fact or law in any matter which under 28 U.S.C. § 511(a) is subject to a decision by the Secretary.  38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative (in writing or on the record at a hearing) at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In written correspondence dated September 2017 and orally at the September 2017 hearing, the Veteran's attorney requested withdrawal of the appeal seeking an effective date prior to November 17, 2015, for the award of service connection for sciatic neuropathy of the left lower extremity.  Accordingly, there is no allegation of error of fact or law with respect to this claim remaining for appellate consideration, and the Board does not have jurisdiction to further consider an appeal in this matter.

II.   Duties to Notify and Assist

Regarding the claim seeking entitlement to TDIU, any error in VA's duties to notify or assist is harmless, as the claim is being granted herein.

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist for the other issues.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

III.   Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. §§ 4.40, 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account, as well as more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare-ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Mitchell, 25 Vet. App. at 35.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart, 21 Vet. App. at 509.  



A.   Entitlement to an Initial Disability Rating in Excess of 10 Percent for Left and Right Hip Strain

The Veteran's left and right hip disabilities are each currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5255.  The Veteran seeks an increase of these ratings.

Diagnostic Code 5255 refers to impairment of the femur, and provides for a 10 percent disability rating in cases of a malunion of the femur with a slight knee or hip disability, 20 percent in cases of malunion with a moderate knee or hip disability, and 30 percent in cases of malunion with a marked knee or hip disability.  Diagnostic Code 5255 provides for a 60 percent disability rating for fracture of the surgical neck of the femur with a false joint, or for fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, and with weight bearing preserved with aid of a brace.  A maximum 80 percent disability rating is warranted for fracture of the shaft or anatomical neck of the femur with nonunion and with loose motion (a spiral or oblique fracture).  38 C.F.R. § 4.71a.  

The terms "mild," "moderate" and "severe" are not defined in the Schedule.  Likewise, the terms "slight," "moderate" and "marked" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Normal range of hip flexion is from 0 to 125 degrees.  Normal hip abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The Veteran's hips were examined in May 2010 by a VA-contracted physician.  The examiner described the range of motion of both hips as follows: flexion to 110 degrees with pain at 110 degrees; extension to 30 degrees; adduction to 25 degrees, abduction to 35 degrees with pain at 35 degrees; external rotation to 60 degrees with pain at 60 degrees; and internal rotation to 40 degrees with pain at 40 degrees.  Repetitive use testing revealed the same results with no additional limitations of motion or pain noted.  The examiner noted that hip joint function on either side was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner noted that the Veteran had guarding of movement on the right side.  There were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malialignment, or drainage on either the left or right side.  There was no subluxation or ankylosis on either side.  The Veteran did not use an assistive device for ambulation.  

At the July 2013 hearing, the Veteran testified that he experienced pain in his hips when he walked, stood, or sat for too long.  He indicated that doctors had told him that he favored one side over the other and that it was creating an imbalance of the hips.

The Veteran was afforded a VA examination of his hips in November 2015.  The Veteran reported flare-ups and functional loss due to sharp pain when dressing and walking.  The pain would extend from his hips through his legs.  The range of motion of the right hip was: flexion to 90 degrees; extension to 30 degrees; abduction to 45 degrees; adduction to 25 degrees; external rotation to 45 degrees; and internal rotation to 30 degrees.  Pain was noted in flexion and external and internal rotation and caused functional loss.  The examiner noted that adduction was not limited such that the Veteran could not cross his legs.  There was mild tenderness on palpation of the joint or associated soft tissue.  The range of motion of the left hip was: flexion to 90 degrees; extension to 30 degrees; abduction to 45 degrees; adduction to 25 degrees; external rotation to 50 degrees; and internal rotation to 30 degrees.  Pain was noted in flexion, extension, and external and internal rotation and caused functional loss.  The examiner noted that adduction was not limited such that the Veteran could not cross his legs.  There was no tenderness or pain on palpation of the joint or associated soft tissue.  There was evidence of pain with weight bearing on both sides.  There was no objective evidence of crepitus on either side.  There was no additional loss of function or range of motion on repetitive use testing.  The examiner found that pain significantly limited functional ability with repeated use over time, but that such could not be described in terms of range of motion because it would depend on the type of activity performed and severity of pain experienced by the Veteran.  The examiner found that pain, fatigue, and weakness would limit functional ability with flare ups.  Again, he explained that he could not describe such loss in range of motion terms because it would depend on the type of activity performed and the severity of pain experienced by the Veteran.  The examiner also found that the Veteran's muscle strength was unimpaired in both hips, and there was no ankylosis, no malunion or nonunion of the femur, no flail hip joint, and the Veteran did not use an assistive device.  

The Veteran saw a private physician in March 2016 ("Dr. E.").  The Veteran reported that cold weather bothered his hips and that he had difficulty getting up and down from a chair and in and out of a vehicle.  The physician reported that the Veteran's hips had a limited range of motion, but did not provide specific range of motion findings.  There was tenderness along both hips.  

In August 2017 the Veteran was examined again by Dr. E.  Concerning the hips, this report said only that there was tenderness over the right iliolumbar ligaments.
    
At the September 2017 hearing, the Veteran testified that his hip pain was "an agitator."  He indicated that if he favors one side for too long, then the other side would get worse.

Taking into account the Veteran's credible reports and objective evidence of pain on movement, fatigue, and weakness causing functional loss, and localized tenderness of the left and right hips, and affording the benefit of the doubt to the Veteran, the Board concludes that the Veteran's left and right hip strain most nearly approximates malunion of the femur with moderate hip disability.  Therefore, the criteria for a 20 percent disability rating for each hip under the applicable Diagnostic Code 5255 have been met.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a.  The Board does not find that the symptoms described for his right and left hip strain have more nearly approximated malunion of the femur with severe hip disability; therefore, a 30 percent rating under Diagnostic Code 5255 is not warranted.  

The Board finds that there is no evidence in the record showing that the Veteran would qualify for a higher disability rating by using another Diagnostic Code for the hip.  There is no evidence of record indicating that the Veteran has hip ankylosis (Diagnostic Code 5250); a thigh with flexion limited to 20 degrees (Diagnostic Code 5252); a hip with a flail joint (Diagnostic Code 5254); or a fracture of the shaft or the anatomical neck of the femur with nonunion, or malunion of the femur with marked knee or hip disability (Diagnostic Code 5255).  See DeLuca, 8 Vet. App. at 204-07. 

In summary, the Veteran is entitled to a 20 percent rating, but no higher, for the left hip strain and a 20 percent rating, but no higher, for the right hip strain.  

B.   Entitlement to an Initial Disability Rating in Excess of 10 Percent for Right Sciatic Nerve Weakness

Peripheral neuropathies affecting the sciatic nerve are rated under DC 8520.  Under DC 8520, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and a maximum 80 percent rating is warranted for complete paralysis.  See 38 C.F.R. § 4.124a, DC 8520.

For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most the moderate degree. Id.; see Miller v. Shulkin, 28 Vet. App. 376 (2017) (finding that the plain language of the note to § 4.124a contains no mention of non-sensory manifestations and declining to read into the regulation a corresponding minimum disability rating for non-sensory manifestations).

The terms "mild," "moderate," "moderately severe," and "severe" are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6.  Although the use of the terms "mild," "moderate," "moderately severe," and "severe" by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Neurological conditions are ordinarily rated in proportion to the impairment of motor, sensory or mental function, with consideration especially of psychotic manifestations, complete or partial loss of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

The Veteran's right sciatic nerve impairment was diagnosed by a VA-contracted examiner in May 2010.  Motor strength testing of the right lower extremity revealed limitations at the knee and hip of 4/5.  Right foot extension, right great toe extension, and right plantar flexion were 3/5.  Ankle and knee jerks were noted to be normal.  There were no sensory deficits noted.  The examiner noted that there was an objective factor of weakness in the right lower extremity.

In August 2013, a private spinal neurologist completed electromyography (EMG) testing, finding right lumbosacral radiculopathy.  He did not find active lumbosacral motor radiculopathy, but he did not rule out peripheral neuropathy.  

An August 2015 private examination with Dr. C.B. reflects that the Veteran reported experiencing numbness and tingling in the right lower extremity, primarily in the top of his right foot.  Muscle strength was full resistance to opposition in the right lower extremity.  There was firm muscle tone without spasticity, atrophy or abnormal movements.  Ankle jerks were negative.  There was mild hypalgesia and hypesthesia along an L4 distribution on the right.  Straight leg raise was positive.

The Veteran was afforded a VA examination of his right sciatic nerve impairment on November 17, 2015.  The examiner noted reduced movement, weakened movement, disturbance of motion, and interference with standing.  Muscle strength testing was 4 out of 5 (Active movement against some resistance) for knee extension, ankle plantar flexion, and ankle dorsiflexion.  There was no muscle atrophy.  Reflexes were all normal.  The Veteran's right thigh, knee, and ankle had normal sensitivity to touch but his foot's sensitivity was decreased.  There were trophic changes (characterized by loss of extremity hair, smooth, shiny skin, etc.) attributable to peripheral neuropathy.  The straight-leg-raising test suggested that the Veteran had radiculopathy on the right.  The Veteran reported severe constant pain, severe intermittent pain, severe paresthesias and/or dysesthesias, and moderate numbness of his right lower extremity.  The examiner noted a functional impact that the Veteran could not stand for long periods of time or walk long distances, and he had weakness of the right lower extremity.  The examiner diagnosed mild incomplete paralysis of the right lower extremity and noted that the diagnosis was a progression of the previous diagnosis of right sciatic nerve weakness.

Dr. E. again examined the Veteran's right sciatic nerve in March 2016, and he diagnosed the Veteran with L5 and S1 spinal nerve impairment.  He noted the Veteran was having greater radiculopathy and weakness down his right leg.  He indicated that he had to assist the Veteran in getting off his shoes and socks.  He reported the Veteran had much greater weakness on toe and heel walking.  There was a difference in calf circumference with greater atrophy in the right calf compared to the left calf.  Straight leg raising was positive.  There was decreased sensation to light touch and pin prick along the bilateral L5 and S1 spinal nerves, especially in the right leg.  Knee reflexes were normal, but ankle reflexes were diminished.  

Dr. E. examined the Veteran again in August 2017.  He reported decreased sensation to light touch, pin prick, two point discrimination and monofilament testing and noted that the Veteran's right lower extremity showed weakness on heel walking, raising the big toe, toe walking, and flexing the right foot and right leg.  The reflexes were diminished in the Veteran's right ankle.  The Veteran described tingling of the right thigh and shooting electrical pain in the right foot.  Dr. E. found that the Veteran's right leg was very weak.

The Veteran testified about his conditions at the September 2017 hearing.  Concerning his right sciatic nerve condition, the Veteran said that he had pain and numbness radiating down the right side of his right leg, and that he was unable to walk a substantial distance or sit for a long period.

In the September 2017 brief, the Veteran's attorney argued that VA's March 2016 Statement of the Case was incorrect in its conclusion that the November 2015 examination showed mild paralysis.  The Veteran's counsel emphasized that the report showed that the Veteran had severe constant pain and severe intermittent pain, and noted that the March 2016 examination showed that the Veteran's sensation to touch had worsened.

After a careful review of the evidence, the Board finds that prior to November 17, 2015, the evidence did not reflect more than mild incomplete paralysis.  The May 2010 VA examination revealed some leg weakness and slightly reduced motor strength.  At that time there were no sensory deficits noted and ankle and knee jerks were normal.  Further, although the August 2015 treatment record with Dr. C.B. reflects the Veteran had been experiencing numbness and tingling, his motor strength at that time was normal.  Thus, in considering the symptoms reflected prior to November 17, 2015, the Board finds that they reflected no more than mild incomplete paralysis.  Therefore, a rating in excess of 10 percent prior to November 17, 2015 is not warranted.  

From November 17, 2015, the date of VA examination, the Board finds that an initial increased rating of 20 percent for the Veteran's right lower extremity neuropathy is warranted.  The Board notes that the November 2015 examiner characterized the disability as mild incomplete paralysis of the sciatic nerve.  However, the Veteran reported severe constant and intermittent pain, severe paresthesias and/or dysesthesias and moderate numbness.  Additionally, objective testing revealed slightly decreased muscle strength, decreased sensation, trophic changes, and a positive straight-leg raising test.  When considering these symptoms together, the Board finds that as of November 17, 2015, the evidence reflects a factually ascertainable increase in disability that more nearly approximated moderate incomplete paralysis.  

However, a preponderance of the evidence is against a finding that the disability more nearly approximated moderately severe incomplete paralysis.  The Board acknowledges that the Veteran reported having severe sensory symptoms; however, the United States Court of Appeals for Veterans Claims (Court) has held that sensory symptoms alone will warrant no more than a rating for moderate incomplete paralysis.  Miller, 28 Vet. App. at 380 ("Although the note preceding § 4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level.")  Here, when considering the Veteran's sensory symptoms with the other objective signs of radiculopathy described above, the Board finds that they reflect no more than moderate incomplete paralysis.  

In summary, prior to November 17, 2015, an initial rating in excess of 10 percent for right sciatic nerve weakness is denied.  From November 17, 2015, an increased initial rating of 20 percent, but no higher, is warranted for right sciatic nerve weakness.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.   

C.   Entitlement to an Initial Disability Rating in Excess of 10 Percent for Sciatic Neuropathy of the Left Lower Extremity 

In January 2016, the RO granted a separate disability rating of 10 percent for sciatic neuropathy of the left lower extremity under Diagnostic Code 8620 for neuritis.  The rating was made effective November 17, 2015.  The Veteran seeks an increase of this rating.

The rating criteria for disabilities of the sciatic nerve, including neuritis, are provided in Diagnostic Code 8520.  As noted above, under this Diagnostic Code, a 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating under DC 8520 is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  The maximum rating of 80 percent will be assigned where there is complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost.  

Neuritis of the sciatic nerve is rated under Diagnostic Code (DC) 8620.  Neuritis is characterized by loss of reflexes, muscle atrophy, sensory disturbances and constant pain and is rated on the scale assigned for injury of the nerve involved.  The maximum rating available for neuritis of the sciatic nerve not characterized by organic changes is moderately severe incomplete paralysis, or 40 percent.  38 C.F.R. § 4.123.

Neuralgia of the sciatic nerve is rated under Diagnostic Code (DC) 8720.  Neuralgia is characterized by dull and intermittent pain and is to be rated on a scale for the affected nerve, with a maximum equal to moderate incomplete paralysis, or 20 percent.  38 C.F.R. § 4.124.

The Veteran's left sciatic nerve was first examined in the November 2015 VA examination.  The Veteran reported experiencing no constant or intermittent pain in the left lower extremity.  He indicated that he had severe paresthesias and/or dysesthesias and moderate numbness.  Muscle strength testing was normal.  There was no muscle atrophy.  Reflexes were normal.  The straight-leg-raising test suggested that the Veteran had radiculopathy on the right but not the left side.  The examiner noted that the Veteran had decreased sensation in both feet but his sensation in both thighs, knees, and ankles were normal.  There were trophic changes noted.  The examiner concluded the Veteran had mild incomplete paralysis in the left lower extremity.  As stated above in the discussion of the Veteran's right sciatic nerve impairment, the examiner found that the Veteran was unable to stand for long periods of time or walk long distances.

The March 2016 private examination by Dr. E. found that the Veteran's left sciatic nerve was impaired to some degree.

Dr. E. again examined the Veteran's right sciatic nerve in March 2016, and he diagnosed the Veteran with L5 and S1 spinal nerve impairment.  He noted the Veteran was having greater radiculopathy down his legs.  He indicated that he had to assist the Veteran in getting off his shoes and socks.  He reported the Veteran had much greater weakness on toe and heel walking, but it was more so in the right leg.  There was some atrophy in the left calf, but less than that in the right.  Straight leg raising was positive.  There was decreased sensation to light touch and pin prick along the bilateral L5 and S1 spinal nerves, but more so in the right leg.  Knee reflexes were normal, but ankle reflexes were diminished.  

In the August 2017 examination, Dr. E. found substantial pain and weakness of the right lower extremity as noted above, but did not find similar pain and impairment of the left side.  The reflexes were normal on the left side.  
The September 2017 brief prepared by the Veteran's attorney argues that much of the evidence calling for an increased rating of the right side also applies to the left.

In order to warrant a higher rating of 20 percent, the evidence must show moderate incomplete paralysis of the sciatic nerve or moderate neuritis of the sciatic nerve.  The evidence shows that the sciatic neuritis of the left side is mild and does not show the more moderate symptoms of pain, weakness, and numbness that the Veteran's right side sciatic nerve disorder displays.  On November 2015 VA examination, the Veteran reported that he did not have constant or intermittent pain in the left lower extremity.  Although he reported having severe paresthesias and dysesthesias, sensory function was only decreased in the left foot.  In August 2017, Dr. E. did not note any change in sensation to touch or weakness in the left lower extremity, and noted that reflexes were normal in the left knee and ankle.  The Board finds that the level of severity is appropriately assessed as mild and therefore finds that a rating in excess of 10 percent for the left lower extremity radiculopathy is not warranted.  

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against a rating in excess of 10 percent for left lower extremity radiculopathy.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, an increased rating in excess of 10 percent for the Veteran's left lower extremity radiculopathy is denied.

D.  Entitlement to an Initial Disability Rating in Excess of 10 Percent for Lumbar Spondylosis with IVDS

The Veteran was granted service connection for his claim of lumbar spondylosis with IVDS by a November 2013 Board decision.  The Veteran appeals the December 2013 rating decision by the RO granting a 10 percent disability rating.

The Veteran's service-connected low back disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The evidence of record indicates that the Veteran has been diagnosed with lumbar degenerative disc disease, lumbar spondylosis, and lumbar radiculopathy.  See, e.g., the October 2010 neurologist's private examination report ("Dr. B.").  Based on reported symptomatology, and consistent with Diagnostic Code 5243, the Board will rate the Veteran under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome. 

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the following ratings will apply:

A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In July 2009, the Veteran's physician issued a note to the Veteran's employer for restrictions on the Veteran's work requirements due to his lumbosacral injury.  In September the physician signed a statement that the Veteran was being treated for IVDS which originated in August 1992.

In May 2010, the Veteran's lower back was examined by a VA-contracted physician.  The Veteran reported having limitation in walking because of his back disability and that he could walk about 100 yards in one hour.  He reported he did not experience stiffness, fatigue, spasms, or decreased motion.  He indicated that he had constant moderate back pain that was exacerbated by physical activity.  He could function with medication.  The Veteran indicated that he experienced limitation of motion of the joint during flareups.  He indicated that his condition had not resulted in any incapacitating episodes in the last 12 months.  He reported having no bowel or bladder problems related to the spine condition.  He indicated he did experience erectile dysfunction.  The examiner noted that the Veteran's gait was antalgic and unsteady.  On examination, there was no muscle spasm, no tenderness, and no guarding of movement.  There was weakness.  There was no ankylosis.  The Veteran's thoracolumbar range of motion was measured as 80 degrees of flexion, 22 degrees of extension, 30 degrees of right lateral flexion, 30 degrees of left lateral flexion, 30 degrees of right rotation, and 30 degrees of left rotation with pain at each endpoint.  Range of motion was not additionally limited upon repetitive use testing and joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use testing.    

In October 2010, Dr. B.'s examination of the Veteran's lumbar spine found mild limited range of motion in flexion, extension, axial rotation, and lateral bending.  Pain was worse on flexion and extension.  Specific findings regarding degrees of range of motion were not provided.  The neurosurgeon diagnosed the Veteran with lumbar degenerative disc disease, lumbar spondylosis, and lumbar radiculopathy.  At that time, the Veteran reported having a burning, aching type of pain that tended to be worse in the mornings.  Pain worsened with prolonged standing, walking, lying down, coughing, sneezing, and other Valsalva type maneuvers, and prolonged sitting.  It was relieved by relaxation, medication, and exercise.  He indicated that at its worst, pain was an 8 on a 10 pain scale and that it was usually at a 5.  

In January 2011, the Veteran said that his back pain had escalated and that he had uncontrollable back spasms.

In July 2011 the Veteran's physician Dr. E. opined that he was totally disabled due to his back disability.  In August 2011 an orthopedist ("Dr. J.") wrote a statement to the Veteran's employer at the time stating that any bending, twisting, or lifting activities would exacerbate the Veteran's back condition, and that this condition would last at least twelve months.  The Veteran was examined by a spinal surgeon later in August 2011 ("Dr. S."), who discussed surgery with the Veteran and wrote a statement that the Veteran was totally disabled at that time.

The Veteran's back was examined again in November 2011 (by "T.L.M., D.O.").  This private physician found tenderness over the Veteran's lumbosacral area and a weakness of the buttocks muscles resulting in an abnormal gait.

In November 2015 the Veteran was afforded a VA examination of his lower back.  The Veteran reported that flareups were manifested by shakes and spasms with activity and that he had functional loss from back spasms.  The examiner found his range of motion to be 90 degrees flexion, 20 degrees extension, 30 degrees right lateral flexion, 30 degrees left lateral flexion, 30 degrees right rotation, and 30 degrees left rotation.  The Veteran showed pain in all of these tests, causing functional loss.  The Veteran also showed pain in weight-bearing.  There was no additional loss of motion after three repetitions, and there was no localized tenderness, guarding, or muscle spasms.  The examiner reported that additional factors of less movement than normal, weakened movement, disturbance of motion and interference with standing contributed to the Veteran's disability picture.  There was no ankylosis.  The examiner indicated there were no neurologic abnormalities such as bowel or bladder problems.  The examiner diagnosed IVDS and said that the Veteran had acute signs and symptoms requiring bed rest less than 7 days over the last twelve months as supported by the Veteran's statements that when his back got really bad he would rest in bed for a few days.  The Veteran did not indicate that the bed rest was prescribed by a physician.  The examiner concluded that the Veteran's back disability made him unable to stand for long periods of time or walk long distances.
In the March 2016 private examination by Dr. E., the Veteran reported that he had severe pain in his back and had difficulty lifting and bending.  He was very stiff in the morning and found it hard to twist and bend.  He indicated that he sometimes has an urge to urinate and will urinate on himself.  He also experienced decreased sensation in his genitalia and had trouble defecating consistent with his medication.  Dr. E. indicated that the Veteran's back was much worse than it had been when he last treated him in September 2015.  The physician said that the Veteran was in severe pain and that his motion was limited by both the pain and the mechanical condition of his spine.  Examination revealed tenderness and spasm of the lumbar paraspinous muscles, which the examiner indicated caused abnormal gait or spinal contour; scoliosis, reversed lordosis, or kyphosis.  The Veteran had difficulty getting in and out of his chair and getting down to take his socks off.  There was decreased range of motion with 46 degrees of flexion, 11 degrees of extension, 16 degrees of right lateral flexion, 15 degrees of left lateral flexion, 10 degrees of right rotation, and 12 degrees of left rotation.  He reported that the Veteran had a lumbosacral strain and lumbar IVDS and opined that the Veteran should receive a 60 percent disability rating for IVDS because he was completely unable to work due to his back injury and as a result had incapacitating episodes of more than 6 weeks duration.

The Veteran was seen by two private physicians for his back in August 2017.  On examination by Acme, his thoracolumbar range of motion was 78 degrees flexion, 16 degrees extension, 14 degrees right lateral flexion, 18 degrees left lateral flexion, 24 degrees right rotation, and 20 degrees left rotation.  The Veteran's muscular strength was 7 percent deficient in extension, 3 percent deficient in right lateral flexion, and 17 percent deficient in left anterolateral flexion.  

Dr. E. said that the Veteran had lumbar sprain and thoracic disc degeneration, that the Veteran had been totally disabled from July 2011 to July 2012, and that he was in "a lot of pain... especially his right low back."  Examination revealed tenderness with tightness and spasm of the right lower thoracic and entire right lumbar paraspinous muscles.  He indicated the Veteran could bend forward fairly well, but had difficulty coming up from a flexed position.

In his September 2017 hearing testimony, the Veteran said that his pain had gotten worse and that he now had sharp back pains, spasms, and muscular weakness.  The Veteran testified that he could not sit, sleep, or stand in the same position for long.  He said that he used a cane when walking on stairs.  The Veteran described his pain as 7 out of 10 when using valium, and as bad as 10 out of 10 during flare-ups.  The Veteran said that his pain was at its worst after lifting objects.  The Veteran acknowledged that he could bend forward "a little bit" at the waist but said that the back pain made it necessary for him to lie down at least three times daily for 90 minutes or more.  The Veteran's spouse also testified that he was in pain.

In the September 2017 brief, the Veteran's attorney argued that the November 2015 VA examination should be given a reduced probative weight due to the examiner's statement that he did not review any of the Veteran's medical records in preparing the report.

Based on a thorough review of the evidence of record, the Board finds that a disability rating of 20 percent, but no higher, is warranted for the Veteran's low back disability under the General Rating Formula for Diseases and Injuries of the spine.  On March 2016 private examination by Dr. E., the Veteran's forward flexion was noted to be 46 degrees, which meets the criteria for a higher 20 percent rating (forward flexion greater than 30 degrees but not greater than 60 degrees).  However, as measured in May 2010, November 2015, and August 2017, forward flexion was not shown to be greater than 30 degrees but not greater than 60 degrees and the combined range of motion of the thoracolumbar spine was greater than 120 degrees but not greater than 235 degrees.  Therefore, those examinations reflected findings warranting a 10 percent rating.  In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  Considering the evidence of functional loss from pain, weakness, disturbance of motion, interference with standing, and incoordination from the Veteran's testimony and in the record (particularly the November 2015 VA and March 2016 private examination reports), the Board finds that a disability rating of 20 percent best approximates the Veteran's spinal condition throughout the appeal period. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).
The Board finds that a rating in excess of 20 percent is not warranted for the Veteran's low back disability under the General Rating Formula for Diseases and Injuries of the Spine.  A higher rating of 40 percent requires a showing of forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The evidence does not show limitation of motion to 30 degrees or less or any ankylosis.  Accordingly, the Board finds that a higher disability rating is not warranted for the Veteran's low back disability under these criteria.

The Board has also considered whether the Veteran is entitled to any separate ratings for any neurologic conditions.  As evaluated above, the Veteran is separately service-connected for left and right lower extremity sciatic nerve dysfunction.  As explained in the below remand, there is an indication the Veteran may have neurogenic bladder or bowel impairment or erectile dysfunction secondary to the low back disability, and the issue is being remanded for further development.  Thus, separate ratings for these conditions will not be further discussed.  There is no indication of any other further neurological impairment from the back.

Additionally, the evidence does not show the Veteran had incapacitating episodes.  Note (1) of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  There is no evidence indicating that the Veteran experienced incapacitating episodes requiring prescribed bed rest for at least 4 weeks during a 12 month period.  The Board acknowledges the March 2016 opinion from Dr. E. that the Veteran's back disability should be rated as 60 percent disabling based on his not being able to work for more than 6 weeks and arguing that this is the equivalent of incapacitating episodes.  However, the rating criteria are clear that an incapacitating episode requires physician prescribed bed rest, and do not provide for a higher rating on the basis provided by Dr. E.  As there is no evidence of required physician-prescribed bed rest, a higher rating is not warranted under the rating criteria for IVDS.  

In summary, the Board concludes that the Veteran is entitled to a 20 percent, but no higher, rating for his low back disability.  38 U.S.C. § 5107; 38 C.F.R. § 4.3.

E.   TDIU Rating

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a Veteran is unable to obtain or follow a substantially gainful occupation as a result of service connected disabilities and has a single service-connected disability ratable at 60 percent or more, or two or more service-connected disabilities when one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability or disabilities to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following disabilities will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  See 38 C.F.R. § 4.16(a).

At his Board hearings and in various written statements, the Veteran has alleged that he is no longer able to work because of his service-connected disabilities.  See July 2013 Hearing Tr. at 8-9, September 2017 Hearing Tr. at 6-7.

Based on the ratings awarded above, the Veteran in this case is in receipt of service connection for lumbar spondylosis with intervertebral disc syndrome (20 percent); left hip strain associated with status post fractured coccyx (20 percent); right hip strain associated with status post fractured coccyx (20 percent); right sciatic nerve weakness associated with lumbar spondylosis with intervertebral disc syndrome (10 percent prior to November 17, 2015 and 20 percent thereafter); sciatic neuropathy left lower extremity associated with lumbar spondylosis with intervertebral disc syndrome (10 percent from November 17, 2015); right ankle strain (10 percent); degenerative arthritis of the metatarsal phalangeal joint of the left great toe (10 percent); bilateral tinnitus (10 percent); status post-fractured coccyx (0 percent); and bilateral hearing loss (0 percent).  The Veteran's combined rating, with consideration of the bilateral factor for bilateral hip strain was 70 percent before November 17, 2015 and 80 percent (with additional consideration of the bilateral factor for bilateral lower extremity sciatic nerve disability) from November 17, 2015.  Additionally, when considering the Veteran's disabilities of the musculoskeletal system (back, left hip, right hip, right ankle, left great toe) as one disability, with a combined rating of 60 percent, the Veteran had one disability rated at 40 percent or more.  Therefore, the Veteran meets the percentage requirements for TDIU both prior to and from November 17, 2015.

The remaining question is whether these service-connected disabilities have precluded the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Turning to the evidence, in July 2010, the Veteran's orthopedist Dr. J. wrote a note to the Veteran's employer stating that the Veteran was temporarily totally disabled and that he could return to work four days later.  The same orthopedist signed September 2010 and November 2010 statements to the Worker's Compensation Court that the Veteran was temporarily totally disabled.  In June 2011, Dr. J. wrote a letter to a claims examiner at the U.S. Department of Labor, stating that the Veteran had "made some progress, but at this time, the patient is currently no longer able to suffer the demands that his work requires."  In August 2011, Dr. J. wrote to a business agent, indicating that the Veteran's back condition prevented him from performing his full range of duties as an aircraft mechanic and that, in the opinion of the orthopedist, this condition would last at least 12 months.

A second physician, Dr. E., signed a July 2011 statement that the Veteran was totally disabled and would remain so.  In August 2011, the Veteran visited the spinal surgeon, Dr. S., who examined the Veteran's back and signed a Worker's Compensation Consultation statement that the Veteran was disabled.

At the July 2013 Board hearing, the Veteran testified that he had been unable to work since July 2010.  The Veteran did not specify when in July 2010 he left his employment.  See July 2013 Hearing Tr. at 8-9.

Dr. E. examined the Veteran again in March 2016.  He concluded that the Veteran's back condition, radiculopathy, fractured coccyx, and hip rendered him unable to perform the activities of daily living, dress himself, or engage in sustained gainful employment, and that the Veteran was unemployable.

Dr. E. provided another report in August 2017, describing the Veteran's spinal and neurological conditions and concluding that the Veteran was temporarily totally disabled for about a year following July 2011.

At the September 2017 hearing, the Veteran testified that he had stopped working in 2012.  He reported that he remained unemployed and that he cannot work at this time because he cannot predict his back spasms or his leg giving out.  As noted above in the discussion of the Veteran's lower back, the Veteran testified that he must lie down at least three times daily for 90 to 120 minutes due to back pain.

The September 2017 brief prepared by the Veteran's attorney points out the written statements of Dr. J., Dr. S., and Dr. E. indicating that the Veteran was totally disabled, as well as Dr. E.'s 2016 statement to that effect.

After review of all evidence of record, both lay and medical, the Board finds that the Veteran is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.  The Veteran's symptoms related to his service-connected lumbar spondylosis with IVDS, left and right hip strain, and his sciatic nerve weakness and neuropathy have severely limited his ability to walk any significant distance, climb stairs, and sit for extended periods.  The Veteran's limitations related to walking, climbing, sitting, and standing, as well as his need for frequent breaks, preclude him from obtaining and maintaining any type of substantially gainful employment.  In support of this finding, the Board finds the opinions from the Veteran's treating orthopedist Dr. J., spinal surgeon Dr. S., and physician Dr. E. to be highly probative.  Given the significant impact of the service-connected disabilities on the Veteran's ability to work and perform routine tasks that would likely be required for employment, the evidence is at least in equipoise as to whether his service-connected disabilities have precluded him from obtaining and maintaining substantially gainful employment.  Therefore, resolving any reasonable doubt in the Veteran's favor, entitlement to TDIU is warranted.


ORDER

The appeal seeking an effective date prior to November 17, 2015, for the award of service connection for sciatic neuropathy of the left lower extremity is dismissed.

An initial disability rating of 20 percent, but no higher, for left hip strain, is granted, subject to the regulations governing the payment of monetary awards.

An initial disability rating of 20 percent, but no higher, for right hip strain, is granted, subject to the regulations governing the payment of monetary awards.

Prior to November 17, 2015, an initial disability rating in excess of 10 percent for right sciatic nerve weakness is denied.

From November 17, 2015, an initial disability rating of 20 percent, but no higher, for right sciatic nerve weakness, is granted, subject to regulations governing the payment of monetary awards.

An initial rating in excess of 10 percent for sciatic neuropathy of the left lower extremity is denied.

An initial disability rating of 20 percent, but no higher, for lumbar spondylosis with intervertebral disc syndrome, is granted, subject to the regulations governing the payment of monetary awards.

TDIU is granted, subject to the regulations governing the payment of monetary awards.
REMAND

The issue of entitlement to separate ratings for bowel or bladder impairment and erectile dysfunction as secondary to service-connected lumbar spine disability has been raised by the record in the May 2010 VA examination report and March 2016 and August 2017 private examination reports, but has not been adjudicated by the AOJ.

As noted in the above decision, neurological impairment from a service-connected spine disability should be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1).  However, in this case the evidence is unclear as to whether these disabilities are related to the Veteran's service-connected lumbar spine disability, and if so whether they are entitled to separate compensable ratings.  Therefore, further development is required to determine whether any separate compensable ratings are warranted.

Accordingly, the issue is REMANDED for the following actions:

1.   Schedule the Veteran for a VA examination to ascertain the nature and etiology of any bowel and bladder impairment and erectile dysfunction.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

After reviewing the claims file, the examiner should provide an opinion on the following questions:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has bowel or bladder impairment or erectile dysfunction that was caused by his service-connected lumbar spine disability?

(b)  Is it at least as likely as not (50 percent probability or greater) that Veteran has bowel or bladder impairment or erectile dysfunction that is aggravated beyond the natural progression of the disability by his service-connected lumbar spine disability?  (Aggravation is any increase in severity beyond the natural progression of the disability.)

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide any requested opinion without resorting to speculation, then he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.   Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his attorney with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


